

117 SRES 331 ATS: Designating August 11, 2021, as “Hip Hop Celebration Day”, designating August 2021 as “Hip Hop Recognition Month”, and designating November 2021 as “Hip Hop History Month”.
U.S. Senate
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 331IN THE SENATE OF THE UNITED STATESJuly 29, 2021Mr. Schumer (for himself, Mr. Cassidy, and Mr. Padilla) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating August 11, 2021, as Hip Hop Celebration Day, designating August 2021 as Hip Hop Recognition Month, and designating November 2021 as Hip Hop History Month.Whereas, on August 11, 1973, at a Back To School Jam organized by his sister Cindy Campbell and held at the recreation room of 1520 Sedgwick Avenue in the Bronx, New York, Clive DJ Kool Herc Campbell introduced his innovative style of disk jockeying and, together with the master of ceremonies engaging the crowd with rap on the microphone while partygoers known as B-boys and B-girls danced, introduced a new style, later known as Hip Hop, which combined the elements of a disk jockey (commonly known as a DJ), a master of ceremonies (commonly known as an MC), music, art, fashion, and dance;Whereas, from its humble beginnings in New York City, the music, lyricism, dance, fashion, and art of Hip Hop has become a culture, now found in communities across the United States, and has long been a worldwide phenomenon;Whereas the art and culture of Hip Hop is an original American creation;Whereas Hip Hop and other genres of music, such as jazz from New Orleans, Louisiana, blues from Mississippi, country from the South, and gospel, soul, rock and roll, and indigenous music from across the United States, have all transcended boundaries;Whereas the Hip Hop genre has been reinvented often over the years since 1973, reflecting the State, city, and region of the music, from G-funk and Hyphy on the West Coast, to Bass and Trap in the South, to Drill in the Midwest, to many other sounds from coast to coast and from abroad, including the New School, which continues that trend;Whereas Hip Hop artists and supporters, originally of African heritage, now transcend many different ages, ethnicities, religions, locations, political affiliations, and socioeconomic statuses, which demonstrates the melting-pot quality of Hip Hop art and culture;Whereas the art and culture of Hip Hop have been adapted in many innovative forms that are inspirational, challenging, humorous, thought-provoking, and spiritual;Whereas Hip Hop has provided opportunities for extracurricular activities, youth counseling, creative outlets, physical fitness, vocabulary exercises, poetry, analytical thinking, entertainment, employment, and economic impact, and has become an industry that generates more than a billion dollars annually;Whereas Hip Hop art, education, and culture have positive effects on society;Whereas, on August 11, 2021, the Federal Government, States, cities, and towns will observe Hip Hop Celebration Day;Whereas, during the month of August 2021, the Federal Government, States, cities, and towns will observe Hip Hop Recognition Month; andWhereas, during the month of November 2021, the Federal Government, States, cities, and towns will observe Hip Hop History Month: Now, therefore, be itThat the Senate— (1)designates August 11, 2021, as Hip Hop Celebration Day; (2)designates the month of August 2021 as Hip Hop Recognition Month;(3)designates the month of November 2021 as Hip Hop History Month;(4)recognizes the contributions of Hip Hop to art and culture;(5)encourages Senators to plan appropriate activities that support the objective of the Back to School Jam of August 11, 1973; and(6)encourages local governments in the United States to build partnerships with local Hip Hop entities and other members of the creative arts and music communities.